Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-11 and 14 - 20 are allowed.     
The following is an examiner’s statement of reasons for allowance: The closest prior art of record are Ts’ai (USPN 5347717), and Jessemey (USPGPUB 20130097868) which teach various aspects of a shaving razor assembly having the features as set forth in the claims and noted in the previous Office action mailed on 6/29/21.  However, in view of the most recent amendments, none of the references, alone or in combination, disclose the razor assembly thereof comprising wherein said one or more movable portions of said eject button assembly comprise one or more slots to guide one of said movable portions of said eject button assembly in a direction of travel; and wherein said one or more movable portions of said eject button assembly comprise one or more retaining features which move along said one or more slots to restrict movement of said one or more movable portions such that said one or more movable portions do not move in a motion other than along said direction of travel per now amended claim 1.  Furthermore, none of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claim 1.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FERNANDO AYALA/
Examiner, Art Unit 3724

/EVAN H MACFARLANE/Examiner, Art Unit 3724